Citation Nr: 1601573	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent for bilateral eye disability, diagnosed as conjunctivitis.


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A.  Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1965 to March 1967.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared before the undersigned at an August 2015 hearing, a transcript of which is of record. 

The issue of service connection for diabetes based on aggravation caused by medication used for the service-connected eye disability has been raised by the record.  See pg. 19 of the August 31, 2015, Hearing Transcript.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The Veteran experiences active chronic conjunctivitis.

2.  The Veteran experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months due to his eye disability.

3.  The Veteran experiences visible or palpable tissue loss and three characteristics of disfigurement (scar at least one-quarter inch or 0.6 cm wide at the widest part, scar surface contour elevated or depressed on palpation, and scar adherent to underlying tissue).  The Veteran does not experience gross distortion or asymmetry of two features, or four or five characteristic of disfigurement.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for conjunctivitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 6018 (2015).

2.  The criteria for entitlement to a rating of 60 percent for unhealed injury of the eyes have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 6009 (2015).

3.  The criteria for entitlement to a rating of 30 percent for scars of the eyes have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by an appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran filed a claim for the increase of his service-connected condition in December 2010.

The Veteran's eye disability is currently evaluated as 10 percent disabling under Diagnostic Code (DC) 6018, which is used to evaluate chronic conjunctivitis.  38 C.F.R. § 4.20 DC 6018 (2015).

Under Diagnostic Code 6018, provides that active chronic conjunctivitis will be rated as 10 percent disabling, and inactive chronic conjunctivitis is rated non-compensable.  No higher rating is available.  See 38 C.F.R. § 4.20 (2015). Therefore, the Veteran's current evaluation under DC 6018 will remain at 10 percent disabling.

The Veteran was also diagnosed with other eye disabilities.  He was diagnosed with cicatrization (scarification), background diabetic retinopathy (BDR), blepharitis (inflammation of the eyelids), and severe dry eye.  As such, there are other DCs which could apply to the Veteran's eye disability.     

The Veteran has experienced inflammation of the eyelids since he suffered a bilateral eye injury in active service in 1966 when rescuing a child from a burning building.  See lay statements from the Veteran, his spouse, and friends; see also August 2015 hearing testimony.  The inflammation can be rated under DC 6009, applicable to an unhealed eye injury.  Under this Diagnostic Code, incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months warrant a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months warrant a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months warrant a 40 percent rating.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating. 38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2015). 

An "incapacitating episode" is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2015).

Turning to the facts in this case, based on the lay testimony of the Veteran, his spouse, and people close to him, the Veteran experiences incapacitating episodes of a total duration of six week during a 12 month period.  

This lay testimony is echoed by medical evidence:  In a July 2014 eye examination, the examiner noted that the Veteran experienced incapacitating episodes of at least six weeks in a 12 month period.  As such, the Board finds that a 60 percent rating under DC 6009 is warranted.  This is the highest rating available under that Diagnostic Code.  See 38 C.F.R. § 4.20, DC 6009 (2015).  

Scarification of the eyes can be evaluated under the DCs applicable to scars, DC 7800-7804.  DC 7800 is the Diagnostic Code applicable to burn scars of the head or face, and is the one applicable to the issue at hand.      

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the present claim for an increased rating was filed after that date (in December 2010), only the amended criteria apply to the present claim.

Under Diagnostic Code 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R.  § 4.118, Diagnostic Code 7800 (2015).

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2015).

At the July 2014 examination, the examiner related that the blepharitis caused the Veteran's unhealed eye injury.  He noted that the Veteran had scarring on the inner eyelids which caused him chronic pressure and pain, and, at times of active infection (six to eight times a year), the pressure of swollen eyelids impaired and distorted the Veteran's vision.  The examiner related that this caused the Veteran inconvenience and annoyance, and that the drainage from the eyes caused them to crust and "stick" together to the extent that lashes break or fall out.  The examiner also noted that when the Veteran's eyes become bloodshot, inflamed, and infected, there is a possibility of chalazions (cysts in the eyelid) forming - the Veteran had one such growth removed surgically about two years ago.  The examiner opined that the scar tissue was mucosal and could not be replaced.  

The examiner also related that the Veteran's scars were at least one quarter inch (0.6 cm) wide at the widest part, the surface contour of the scar was elevated or depressed on palpation, the scar was adherent to the underlying tissues, and there was visible or palpable tissue loss.  There was no gross distortion or asymmetry of one feature or paired set of features.      

As such, the Board finds that a 30 percent rating is warranted under DC 7800, as the Veteran's experiences visible or palpable tissue loss and three characteristics of disfigurement (scar at least one-quarter inch or 0.6 cm wide at the widest part, scar surface contour elevated or depressed on palpation, and scars adherent to underlying tissue).  A higher rating is not warranted, as the Veteran does not have any gross distortion or asymmetry of two features, or four or five characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2015).

The Board will not discuss the Veteran's BDR (cataracts), as they are related to his diabetes, and he is not currently service-connected for diabetes or any diabetes-related complications. 

In any event, a rating higher than the Veteran's current 10 percent rating for chronic conjunctivitis is denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to an increased evaluation, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).   In addition, a new 60 percent disability rating for unhealed eye injury is granted; and a new 30 percent disability rating for bilateral eye scars is granted.   

Other Considerations

In summary, on application of the pertinent rating criteria and regulations, the Board can find no basis to assign higher separate or combined ratings in excess of the ratings currently assigned for the Veteran's eye disability for any time during the period on appeal.  During the entirety of the appeal period extending from December 2000, the Veteran has certainly been competent to report his symptoms, to include pain, eye problems, eye infections, discharge, puffiness, loss of eyelashes, and unflattering eye appearance.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (Veteran is considered competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that the Veteran's eye disability is manifested by incapacitating episodes, the Board has assigned the Veteran a 60 percent disability rating under DC 6009, as the Veteran experiences at least a total duration of six week during a 12 month period.  A higher rating is not available under DC 6009.  To the extent that the Veteran's eye disability is also manifested by symptoms caused by scarring of the eyelids, the medical findings do support his contentions, and his eye disability does warrant an evaluation under DC 7800.  A 30 percent rating, and not higher, is assigned in this hereby decision under DC 7800.  In this regard, ratings for scars are determined by specific symptoms and physical manifestations, which are assessed by medical testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion regarding the severity of his scar disability under the Rating Schedule.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board attaches greater probative weight to the medical findings of record and finds that the Veteran is currently compensated for the conjunctivitis symptoms of which he complained and which he has regularly reported at the highest level allowed under the Rating Schedule for his specific disability (10 percent).  As for incapacitating episodes related to his eye disability, the 60 percent rating is the highest level allowed under the Rating Schedule allowed for the Veteran's' symptomatology.  As for the scar disability, the medical findings of record support a 30 percent, but no higher, rating.          

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria, shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the Veteran's eye disability based on the related symptomatology, and all sets of applicable criteria have been considered in this case.  The currently-assigned ratings practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher evaluations may be assigned on a schedular basis.  See 38 C.F.R. § 4.1 (2015).  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

Moreover, as the Board has determined that the first factor of the Thun test is not met, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization (and in this case there are none except for one surgical intervention).  Id.  Therefore, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. , 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has in any way been rendered unemployable due solely to his service-connected eye disability, nor have the Veteran or his representative so alleged.  In fact, the Veteran has specifically said during his August 2015 that he is not raising the issue of TDIU.  As such, this TDIU need not be considered. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted an appropriate evaluation, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 10 percent for bilateral eye disability, diagnosed as conjunctivitis, is denied.

Entitlement to a rating of 60 percent for unhealed eye injury is granted.

Entitlement to a rating of 30 percent for bilateral eye scars is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


